 UNITED TECHNOLOGIES CORP611United Technologies CorporationandDistrict Lodge91, International Association of Machinists andAerospaceWorkers,AFL-CIO. Case 39-CA-215731 August 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTOn 19 May 1986 the National LaborRelationsBoard issued its Decision and Order in this pro-ceeding in which it dismissed the complaint.' Thecomplaint alleged that the Respondent had violatedSection 8(a)(1) of the Act by maintaining and en-forcing a sign display rule that prohibited employ-ees from engaging in protected union activity innonwork areas on nonworktimes.Thereafter, theCharging Party filed a petition for review of theBoard's Decision and Order with the United StatesCourt of Appeals for the Second Circuit.2 On 24March 1987 the court granted the petition forreview, vacated the Board's Order, and remandedthe case for "entry of an appropriatecease anddesist order consistent with [the court's] view thaton these stipulated facts enforcement of the sign-display rule violated section 8(a)(1) of the Act."3On 24 June 1987 the Board notified the partiesthat it had accepted the remand from the court ofappeals and invited the parties to submit statementsof position regarding the remand issues on orbefore 9 July 1987.4 On 9 July 1987 the GeneralCounsel filed a statement of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Having accepted the remand, the Board must ob-serve the court's opinion as the law of the caseand, necessarily, its judgment that the Respondentviolated Section 8(a)(1) of the Act. Accordingly,we issue the following Order.ORDERThe National Labor Relations Board orders thatthe Respondent, United Technologies Corporation,Southington, Connecticut, its officers, agents, suc-cessors, and assigns, shall'279 NLRB 9732 814 F 2d 876 (2d Cir 1987)' Id at 882-883°The Board denied the Respondent's motion filed on 9 July 1987 foran extensionof time within whichto file a statement of position1.Cease and desist from(a)Maintainingand enforcing a sign display rulethat prohibits employees fromengagingin protect-ed union activity in nonwork areas on nonworktimes.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its facility in Southington, Connecti-cut, copies of the attached notice marked "Appen-dix."5 Copies of the notice, on forms provided bythe officer-in-charge for Subregion 39, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employes are customarily posted.Reasonable stepsshall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b)Notify the officer in charge in writing within20 days from the date of this Order what steps theRespondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain and enforce a sign dis-play rule that prohibits you from engaging in pro-tected union activity in nonwork areas on nonworktimes.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.UNITED TECHNOLOGIES CORPORATION285 NLRB No. 82